         

Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
     THIS EXECUTIVE EMPLOYMENT AGREEMENT is made and entered into effective this
23rd day of October, 2008 by and between G&K Services, Inc., a Minnesota
corporation with its principal business office in the State of Minnesota (“
Employer,” as further defined in Section 1.10 below); and Timothy N. Curran.
INTRODUCTION
     A. Employment. Employer has employed Executive (as defined below) in the
capacity of its Regional Vice President, Southeast Region under that certain
Executive Employment Agreement between the parties effective November 2004.
Employer desires to promote Executive to its Senior Vice President, U.S. Field,
and wishes to enter into this Agreement (as defined below). Except as otherwise
specifically set forth herein, this Agreement is intended to fully supersede all
previous agreements or understandings between Executive and Employer, including,
without limitation, the foregoing agreement. Executive is also subject to the
same polices, terms and conditions as those described in Employer’s employee
handbook, its Code of Ethics, policies, and employee benefit plans (as modified
from time to time by Employer), except as otherwise specifically provided in
this Agreement.
     B. Intentions; Additional Benefits. Executive wishes to accept Employer’s
offer to become its Senior Vice President, U.S Field, and the additional
benefits set forth in this Agreement.
AGREEMENT
     In consideration of the facts recited above, which are a part of this
Agreement, and the parties’ mutual undertakings in this Agreement, Employer and
Executive agree to the following:
ARTICLE 1
DEFINITIONS
     Capitalized terms used generally in this Agreement will be consistently
defined throughout the Agreement. The following terms will have the meanings set
forth below, unless the context clearly requires otherwise.
     1.1 “Agreement” means this Agreement, as it may be amended from time to
time.
     1.2 “Base Salary” means the total annual cash compensation payable to
Executive on a regular periodic basis under this Agreement, other than under
Employer’s annual management incentive Plan (as defined below), without regard
to any voluntary salary deferrals or reductions to fund employee benefits.
     1.3 “Board” means the Board of Directors of Employer.
     1.4 “Cause” has the meaning set forth in Section 4.3.
     1.5 “Change in Control” has the meaning set forth in Section 6.1(c).

 



--------------------------------------------------------------------------------



 



     1.6 “Confidential Information” has the meaning set forth in Section 7.1(a).
     1.7 “Date of Termination” has the meaning set forth in Section 4.2(a).
     1.8 “Disability” means the unwillingness or inability of Executive to
perform the essential functions of Executive’s position (with or without
reasonable accommodation) under this Agreement for a period of ninety (90) days
(consecutive or otherwise) within any period of six (6) consecutive months
because of Executive’s incapacity due to physical or mental illness, bodily
injury or disease; if Executive has not returned to the full-time performance of
Executive’s duties within thirty (30) days after a Notice of Termination is
issued by Employer, Executive will on such thirtieth (30th) day incur
Executive’s Date of Termination; provided, however, that if Executive (or
Executive’s legal representative) does not agree with a determination of the
existence of a Disability (or the existence of a physical or mental illness or
bodily injury or disease), this determination will be subject to the
certification of a qualified medical doctor mutually agreed to by Employer and
Executive. In the absence of agreement, each party will nominate a qualified
medical doctor and the two doctors will select a third doctor, who will make the
determination as to Disability. The decision of the designated physician will be
binding upon the parties.
     1.9 “Effective Date” shall mean the date referred to in the first paragraph
of this Agreement.
     1.10 “Employer” means all of the following, jointly and severally: (a) G&K
Services, Inc., (b) any Subsidiary of G&K Services, Inc. and (c) any Successor
of G&K Services, Inc.
     1.11 “Executive” means the individual named in the first paragraph of this
Agreement.
     1.12 “Good Reason,” with respect to Executive’s termination of employment
after a Change in Control, has the meaning set forth in Section 6.1(f).
     1.13 “Notice of Termination” has the meaning set forth in Section 4.2(b).
     1.14 “Plan” means any bonus or incentive compensation agreement, plan,
program, policy or arrangement sponsored, maintained or contributed to by
Employer in which executive employees of Employer generally are covered,
including, without limitation, (a) any stock option or any other equity-based
compensation plan, and specifically the G&K Services, Inc. 2006 Equity Incentive
Plan, and any predecessor or successor Plan thereto (hereinafter the “Equity
Incentive Plan”); (b) any annual or long-term incentive bonus plan; (c) any
employee benefit plan, such as a thrift, profit sharing, deferred compensation,
medical, dental, disability income, accident, life insurance, automobile
allowance, perquisite, fringe benefit, vacation, sick or parental leave,
separation or relocation plan or policy; and (d) any other agreement, plan,
program, policy or arrangement intended to benefit executive employees of
Employer.
     1.15 “Subsidiary” means any corporation or other business entity controlled
by Employer.
     1.16 “Successor” means any corporation, individual, group, association,
partnership, limited liability company, firm, venture or other entity or person
that, subsequent to the Effective Date, succeeds to the actual or practical
ability to control (either immediately or with the passage of time)
substantially all of Employer and/or Employer’s business and/or assets, directly
or indirectly, by

2



--------------------------------------------------------------------------------



 



merger, consolidation, recapitalization, purchase, liquidation, redemption,
assignment, similar corporate transaction, operation of law or otherwise.
ARTICLE 2
EMPLOYMENT AND DUTIES
     2.1 Employment. Upon the terms and conditions set forth in this Agreement,
Employer hereby continues to employ Executive and Executive accepts such
employment for an indefinite term, provided that Executive will, effective as of
the Effective Date, serve in the capacity of Employer’s Senior Vice President,
U.S Field, or such other comparable senior leadership positions as determined by
Employer. This Agreement and Executive’s employment by Employer may be
terminated at any time and for any reason, with or without cause.
     2.2 Duties. While Executive is employed under this Agreement, and excluding
any periods of vacation, sick, disability, or other leave to which Executive is
entitled or is authorized to take, Executive agrees to devote substantially all
of Executive’s attention and time during normal business hours to the business
and affairs of Employer and to use Executive’s reasonable best efforts to
perform faithfully and efficiently such responsibilities assigned to Executive
from time to time. Executive will comply with each of Employer’s policies and
procedures, including those described in Employer’s employee handbook, Code of
Ethics, policies, and employee benefit plans, as modified from time to time by
Employer; provided, however, that to the extent these policies and procedures
are inconsistent with this Agreement, the provisions of this Agreement will
control.
     2.3 Relationship of Parties. The relationship between Employer and
Executive will be that of employer and employee. Except as otherwise
specifically provided in this Agreement, nothing in this Agreement will be
construed to give Executive any interest in the assets of Employer. All of the
records and files pertaining to Employer’s suppliers, licensors, licensees and
customers, and any Confidential Information, are specifically acknowledged to be
the property of Employer and not that of Executive.
ARTICLE 3
COMPENSATION AND BENEFITS
     3.1 Base Salary. Employer shall continue to pay Executive a Base Salary at
an annual rate as approved from time to time by the Board or the Compensation
Committee of the Board, such Base Salary to be paid in substantially equal
regular periodic payments in accordance with Employer’s regular payroll
practices. If Executive’s Base Salary is changed at any time during Executive’s
employment by Employer, the changed amount shall become the Base Salary under
this Agreement, subject to any subsequent changes.
     3.2 Other Compensation and Benefits. While Executive is employed by
Employer under this Agreement:
     (a) Executive will be permitted to participate in all Plans for which
Executive is or becomes eligible under their respective terms.
     (b) Executive will be entitled to a target incentive opportunity under the
annual management incentive Plan in effect at Employer from time to time,
including Executive’s

3



--------------------------------------------------------------------------------



 



target incentive for fiscal year 2009 established by the Board. Any incentive
pay earned shall be paid no later than two and one-half (21/2) months after the
close of the later of Executive’s or Employer’s taxable year in which the
incentive pay was earned.
     (c) Executive will also be entitled to participate in or receive benefits
under any Plan made available by Employer in the future to its executives,
subject to and on a basis consistent with the terms, conditions and overall
administration of the Plans and the provisions of this Section 3.2.
     (d) Executive will be entitled to any other fringe benefit or perquisite
that the Compensation Committee of the Board approves with respect to Executive.
     (e) Employer may, in its sole discretion, amend or terminate any Plan that
provides benefits generally to its employees, key management employees, or
executive team members.
     3.3 Limitation on Right to Deferred Compensation. The rights of Executive,
or Executive’s beneficiaries or estate, to any deferred compensation under this
Agreement will be solely those of an unsecured creditor of Employer. Nothing in
this Agreement confers any right on Executive, any of Executive’s beneficiaries,
or Executive’s estate to receive, assign rights under, or transfer any
compensation, including any deferred compensation, other than as provided for
under the applicable Plan.
ARTICLE 4
TERMINATION
     Executive’s employment with Employer may be terminated at any time as of
the applicable Date of Termination, as follows; provided, however, that those
provisions contained in this Agreement which by their terms are to remain
enforceable after a Date of Termination shall remain enforceable to the fullest
extent necessary to give them effect:
     4.1 Termination. Except as specifically provided otherwise in this
Agreement, this Agreement and Executive’s employment with Employer may be
terminated by Employer or by Executive upon thirty (30) days advance written
notice, for any reason or no reason, or at any time by mutual written agreement
of the parties. During the period after notice is given, at Employer’s request
and sole discretion, Executive will continue to render Executive’s normal
service to Employer to the best of Executive’s ability, and Employer will
continue to compensate Executive through the Date of Termination as set forth in
Section 5.2. In addition, this Agreement and Executive’s employment under this
Agreement will terminate in the event of Executive’s death or Disability, as of
the applicable Date of Termination.
     4.2 Date of Termination and Notice of Termination.
     (a) For purposes of this Agreement, “Date of Termination” will mean: (i) if
Executive’s employment is terminated due to death, the date of Executive’s
death; (ii) if Executive’s employment is terminated for Disability, thirty
(30) calendar days after the Notice of Termination is provided; (iii) if
Executive’s employment is terminated by Employer for Cause, the date stated in
the Notice of Termination; (iv) if Executive’s employment is terminated by
mutual agreement of the parties, the termination date provided for under the

4



--------------------------------------------------------------------------------



 



parties’ related agreement; (v) if Executive’s employment is terminated for any
other reason, and subject to the terms of Section 4.1 above and, as applicable,
the notice requirements of Section 6.1(f) below, the date stated in the Notice
of Termination, unless an earlier date has been expressly agreed to by Executive
in writing either before or after receiving the Notice of Termination.
     (b) For purposes of this Agreement, a “Notice of Termination” will mean a
notice that indicates the date on which termination of Executive’s employment is
effective. Any termination by Employer or by Executive under this Agreement,
other than Executive’s death, or a termination by mutual agreement, will be
communicated to the other party by submission of a written Notice of
Termination. If termination is by Employer for Cause or by Executive for Good
Reason, the Notice of Termination will set forth in reasonable detail the facts
and circumstances claimed to provide the basis for the termination, consistent
with the terms of this Agreement.
     4.3 Termination by Employer for Cause. Employer may terminate Executive’s
at will employment at any time for Cause, with or without advance notice, except
as otherwise provided in this Section 4.3. For purposes of this Agreement,
“Cause” means any of the following, with respect to Executive’s position of
employment with Employer:
     (a) Executive’s failure or refusal to perform the duties and
responsibilities as set forth in Section 2.2, if the failure or refusal (i) is
not due to a Disability or a physical or mental illness or bodily injury or
disease; or (ii) is not due to Executive’s reasonable best efforts to perform
faithfully and efficiently the responsibilities of Executive’s position with
Employer, acting in good faith in the interests of Employer, its shareholders
and employees;
     (b) Any drunkenness or use of drugs that interferes with the performance of
Executive’s obligations under this Agreement;
     (c) Executive’s indictment for or conviction of (including entering a
guilty plea or plea of no contest to) a felony or of any crime involving moral
turpitude, fraud, dishonesty or theft;
     (d) Any material dishonesty of Executive involving or affecting Employer;
     (e) Any gross negligence, or any willful or intentional act or omission of
Executive having the effect or reasonably likely to have the effect of injuring
the reputation, business or business relationships of Employer in a material
way;
     (f) Any willful or intentional breach by Executive of a fiduciary duty to
Employer;
     (g) Except as otherwise specifically provided in this Section 4.3,
Executive’s material violation or breach of Employer’s standard business
practices and policies;
     (h) Any court order or settlement agreement that prohibits Executive’s
continued employment with Employer; or

5



--------------------------------------------------------------------------------



 



     (i) Any material breach by Executive not covered by any of the above
clauses (a) through (h) above of any material term, provision or condition of
this Agreement.
     Notwithstanding any of the foregoing, “Cause” shall not be deemed to exist
unless and until Employer provides Executive with (A) at least ten (10) days
prior written notice of its intention to terminate employment for Cause,
together with a written statement describing the nature of the Cause, including
the clause or clauses of this definition that Employer deems applicable, and
(B) if the item constituting Employer’s “Cause” for termination of Executive is
within the scope of clauses (a), (b), (g) or (i) above, thirty (30) days to cure
any acts or omissions on which the finding of Cause is based. If Executive
cures, in accordance with the terms of the written notice, the acts or omissions
on which the finding of Cause is based, Employer shall not have Cause to
terminate Executive’s employment under this Agreement.
     For purposes of this Section 4.3, no act, or failure to act, on Executive’s
part will be considered “dishonest,” “willful” or “intentional” unless done, or
omitted to be done, by Executive in bad faith and without reasonable belief that
Executive’s action or omission was in or not opposed to, the best interest of
Employer. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or based upon the advice of counsel for
Employer will be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of Employer. Furthermore, the
term “Cause” will not include ordinary negligence or failure to act, whether due
to an error in judgment or otherwise, if Executive has exercised substantial
efforts in good faith to perform the duties reasonably assigned or appropriate
to the position.
ARTICLE 5
PAYMENTS UPON TERMINATION
     5.1 Compensation during Disability. During any period in which Executive
fails to perform Executive’s duties under this Agreement as a result of
Executive’s incapacity due to physical or mental illness or bodily injury or
disease, Executive will continue to receive all Base Salary and other
compensation and benefits to which Executive is otherwise entitled under this
Agreement and any Plan through Executive’s Date of Termination, but only to the
extent that Executive is not receiving substantially equivalent benefits under
any Plan maintained by Employer.
     5.2 Compensation Until Date of Termination of Employment. If Executive’s
employment under this Agreement is terminated, then Employer will pay Executive
the Base Salary through the Date of Termination, plus any other amounts which
Executive has earned, and to which Executive therefore is entitled, prior to the
Date of Termination under this Agreement and under any Plan as provided under
the Plan, provided that Executive continues to perform duties in accordance with
Article 2.
     5.3 Payments Following Termination of Employment by Employer Without Cause.
In the event Executive’s employment under this Agreement is terminated by
Employer without Cause, and provided Executive shall first execute a written
release in a form reasonable satisfactory to Employer and consistent with this
Section 5.3 (the “Release Agreement”), and provided further that Executive has
not exercised rights to revoke or rescind the release of claims under to the
Release Agreement, then Employer shall provide to Executive the following
benefits:

6



--------------------------------------------------------------------------------



 



     (a) Separation Pay Benefits. Employer will pay to Executive, as separation
pay, which Executive has not earned and to which Executive is not otherwise
entitled, an amount equal to eleven (11) months of Executive’s monthly Base
Salary in effect as of the Date of Termination, in addition to the Base Salary
due during the thirty (30) day Notice of Termination period set forth in
Section 4.1. That portion, if any, of such separation pay as is equal to the
amount that can constitute pay under a “separation pay plan” under Section 409A
of the Internal Revenue Code of 1986, as amended from time to time or any
successor legislation, as well as Treasury Regulations and guidance issued
thereunder (collectively, “Code Section 409A”) shall be made to Executive in
equal weekly payments for eleven (11) months. The first payment of benefits
under the foregoing sentence will commence on the first regular payroll date of
Employer as soon as practicable following sixteen (16) days after Executive’s
execution of the Release Agreement, provided that Executive has not exercised
rights to revoke or rescind the release of claims as provided in the Release
Agreement. That portion, if any, of such separation pay as exceeds the amount
that can constitute pay under a “separation pay plan” under Code Section 409A
shall be made to Executive in equal weekly payments for twelve (12) months. The
first payment of benefits under the foregoing sentence will commence on the
first regular payroll date of Employer following the six (6) month anniversary
of the date of Executive’s “separation from service,” as defined in Code
Section 409A, provided that Executive has not exercised rights to revoke or
rescind the release of claims as provided in the Release Agreement. Provided,
however, that in the event any portion of the payments due under this
Section 5.3(a) would result in adverse tax consequences to Executive under Code
Section 409A, taking into account all amounts otherwise payable to Executive
under this Agreement, then, to such extent, all or such portions of any payment
under this Section 5.3(a) shall be delayed until the later of (i) the time of
payment set forth above or (ii) the first regular payroll date of Employer
following the six (6) month anniversary of the date of Executive’s “separation
from service,” as defined in Code Section 409A (or Executive’s death, if
earlier). The initial payment shall include all payments (without interest) that
would have been made had payment of benefits commenced as otherwise provided in
this Section 5.3(a).
     (b) In-Kind Benefits.
     (i) If Executive (or any individual receiving group health Plan benefits
through Executive) is eligible under applicable law to continue participation in
Employer’s group health Plan following the Date of Termination and elects to
continue these benefits, Employer will, for a period of up to seventeen
(17) months commencing as of the Date of Termination, continue to pay Employer’s
share of the cost of these benefits as if Executive remained continuously
employed with Employer throughout such period but only while Executive or such
other individual continues to pay the balance of such cost and Executive or the
person who elected continuation coverage is not eligible for coverage under any
other employer’s group health plan.
     (ii) Employer will pay for all reasonable expenses of a reputable
outplacement organization selected by Executive, but not to exceed twelve
thousand dollars ($12,000.00) in the aggregate that are incurred during the one
(1) year period commencing as of the Date of Termination, by direct payment to
providers or by reimbursement to Executive within the calendar year after the
end of the calendar year

7



--------------------------------------------------------------------------------



 



in which the expense was incurred; provided, however, that Executive must
request reimbursement at least thirty (30) days before the end of that calendar
year.
     (iii) Except as otherwise provided in Section 5.2(a), and subject to any
plan or program adopted by Employer after the date hereof, presuming that
Employee, on the Date of Termination, is receiving from Employer an automobile
allowance under Employer’s related program, a lump sum payment on the six
(6) month anniversary of the date of Executive’s “separation from service,” as
defined in Code Section 409A (or Executive’s death, if earlier), in the amount
equal to six (6) times the monthly allowance provided under such program.
     (c) Previously Earned Bonus. Employer will pay to Executive any unpaid
management incentive bonus that Executive earned a right to receive as of the
last day of the fiscal year ending prior to Executive’s Date of Termination,
with payment being made in accordance with the terms of the applicable Plan.
     5.4 No Additional Pay/Benefits. Except as specifically set forth above and
except as provided in Article 6, no post-termination payments or benefits will
be provided to Executive following the Date of Termination of Executive’s
employment, except as otherwise provided under any Plan in which Executive is a
participant. No 401(k) contributions or contributions to any other Plan will be
paid by Employer based on post-termination separation pay. Further, Executive
will not be entitled to an incentive award under Employer’s incentive Plans or
any other bonus for any fiscal year, or part thereof, during which
post-termination separation pay is paid.
     5.5 No Mitigation. Executive will not be required to mitigate Employer’s
payment obligations under this Article 5 by making any efforts to secure other
employment, and Executive’s commencement of employment with another employer
will not reduce the obligations of Employer under this Article 5.
ARTICLE 6
CHANGE IN CONTROL
     6.1 Definitions Relating to a Change in Control. The following terms will
have the meanings set forth below; unless the context clearly requires
otherwise:
     (a) “1934 Act” will mean the Securities Exchange Act of 1934, as amended
(or any successor provision), and applicable regulations.
     (b) “Beneficial Ownership” by a person or group of persons will be
determined in accordance with Regulation 13D (or any similar successor
regulation) promulgated by the Securities and Exchange Commission pursuant to
the 1934 Act. Beneficial Ownership of an equity security may be established by
any reasonable method, but will be presumed conclusively as to any person who
files a Schedule 13D report with the Securities and Exchange Commission
reporting the ownership.
     (c) “Change in Control” means the occurrence of any of the following
events:

8



--------------------------------------------------------------------------------



 



     (i) Any person or group of persons attains Beneficial Ownership of thirty
percent (30%) or more of any equity security of Employer entitled to vote for
the election of directors;
     (ii) A majority of the members of the Board is replaced within a period of
less than two (2) years by directors not nominated and approved by the Board; or
     (iii) Employer is merged or consolidated with or into, or sells or
otherwise disposes of all or substantially all of Employer’s assets to, another
corporation, entity or person in which less than 50% of the total voting power
is owned, directly or indirectly, by Employer; provided, however, that this
Section 6.1(c)(iii) shall not be deemed to apply, and no Change in Control shall
be deemed to occur, in the event of a conversion of Employer from being a
publicly-traded company to a private company through efforts led by or
coordinated with a management group of Employer in which Executive actively and
voluntarily participates other than at the request or behest of the Board.
     (d) “Continuing Directors” are (i) directors who were in office prior to
the time any events described in Sections (c)(i), (c)(ii) or (c)(iii) of this
Section 6.1 have occurred; or (ii) directors in office for a period of more than
two (2) years; or (iii) directors nominated and approved by a majority of the
Continuing Directors.
     (e) “Change in Control Termination” will mean a Change in Control of
Employer has occurred and Executive’s employment is terminated by Executive for
Good Reason, or by Employer for any reason other than for Cause, prior to the
one (1) year anniversary of the Change in Control.
     (f) “Good Reason” will mean, with respect to a voluntary termination of
employment by Executive after a Change in Control, any of the following:
     (i) a substantial adverse involuntary change in Executive’s status or
position as an executive with Employer, including, without limitation, (A) any
material adverse change in Executive’s status or position as a result of a
material diminution in Executive’s duties, responsibilities or authority as they
existed as of the day before the Change in Control; (B) the assignment to
Executive of any duties or responsibilities that are substantially inconsistent
with Executive’s existing duties, responsibilities or authority as of the day
before the Change in Control; or (C) any removal of Executive from, or any
failure to reappoint or reelect Executive to, a position with duties,
responsibilities or authority substantially similar to those Executive had as of
the day before the Change in Control (except in connection with a termination of
Executive’s employment for Cause in accordance with Article 5, or as a result of
Executive’s Disability or death); provided, however, a change resulting in
Executive’s reporting in to an operating or corporate division of a successor
organization shall not be deemed a Good Reason under this Agreement;
     (ii) A material reduction by Employer in Executive’s Base Salary as in
effect on the day before the Change in Control;

9



--------------------------------------------------------------------------------



 



     (iii) The taking of any action by Employer that would materially and
adversely affect the physical conditions existing as of the day before the
Change in Control that result in Executive being unable to perform Executive’s
employment duties for Employer, or under which Executive regularly performs
employment duties for Employer;
     (iv) Any requirement that Executive relocate (other than on a sporadic or
intermittent basis) to a location which is more than thirty-five (35) miles from
Employer’s corporate headquarters as of the day before the Change in Control as
a necessary condition for Executive to perform Executive’s employment duties for
Employer;
     (v) Any failure by Employer to obtain from any Successor an assumption of
this Agreement; or
     (vi) Any purported termination by Employer or by any Successor either of
this Agreement or of the employment of Executive that is not expressly
authorized by this Agreement; or any breach of this Agreement by Employer at any
time after a Change in Control, other than an isolated, insubstantial and
inadvertent failure that does not occur in bad faith and is remedied by Employer
within a reasonable period after Employer’s receipt of notice of the failure
from Executive.
Provided, however, that Executive’s employment shall not be deemed terminated by
Executive for Good Reason unless Executive has first notified Employer of the
existence of a Good Reason within ninety (90) days following the incident(s)
giving rise to the Good Reason, and Employer shall have failed or refused to
remove or otherwise cure the circumstance(s) giving rise to the Good Reason
within thirty (30) days of the notification.
     6.2 Benefits Upon a Change in Control Termination. If a Change in Control
Termination occurs with respect to Executive, Employer or Executive, as the
circumstances indicate, shall provide the other advance written notice of the
Date of Termination as provided in Sections 4.1 or 6.1, as appropriate, and
Section 5.2 shall apply until the date of the Change in Control Termination.
Upon the Change in Control Termination, Executive will be entitled to the
benefits described below; provided, however, that to the extent Executive has
already received the same type of benefits under this Agreement or otherwise,
Executive’s benefits under this Section 6.2 will be offset by these other
benefits to the extent necessary to prevent duplication of benefits under this
Agreement; and provided further, that Executive executes a written release in a
form reasonable satisfactory to Employer and consistent with this Section 6.2
(CIC Release Agreement).
     (a) Delay of Certain Benefits for Six Months. Notwithstanding any contrary
provisions of Section 5.3 or this Section 6.2, in the event any portion of such
payment due under this Section 6.2 would result in adverse tax consequences to
Executive under Code Section 409A then, to such extent, all or such portions of
any payment under either or both of those sections (other than benefits
described under the headings “In-kind Benefits” and “Previously Earned Bonus”)
by reason of Executive’s termination of employment following a Change in Control
shall be delayed until the later of (i) the time of payment set forth below, or
(ii) the first regular payroll of Employer following the six (6) month
anniversary of the date of

10



--------------------------------------------------------------------------------



 



Executive’s “separation from service,” as defined in Code Section 409A (or the
date of Executive’s death, if earlier) The initial payment shall include all
payments (without interest) that would have been made had payment of benefits
commenced as otherwise provided in this Section 6.2.
     (b) Change in Control Separation Pay Benefits. Except as set forth in
Section 6.2(a), Employer will pay to Executive, as separation pay, which
Executive has not earned and to which Executive is not otherwise entitled, an
amount equal to seventeen (17) months of Executive’s monthly Base Salary in
effect as of the Date of Termination, in addition to the Base Salary due during
the thirty (30) day Notice of Termination period set forth in Section 4.1. That
portion, if any, of such separation pay as is equal to the amount that can
constitute pay under a “separation pay plan” under Code Section 409A shall be
made to Executive in equal weekly payments for seventeen (17) months. The first
payment of benefits under the foregoing sentence will commence on the first
regular payroll date of Employer as soon as practicable following sixteen
(16) days after Executive’s execution of the CIC Release Agreement, provided
that Executive has not exercised rights to revoke or rescind the release of
claims as provided in such CIC Release Agreement. That portion, if any, of such
separation pay as exceeds the amount that can constitute pay under a “separation
pay plan” under Code Section 409A shall be made to Executive in equal weekly
payments for eleven (11) months. The first payment of benefits under the
foregoing sentence will commence on the first regular payroll date of Employer
following the six (6) month anniversary of the date of Executive’s “separation
from service,” as defined in Code Section 409A, provided that Executive has not
exercised rights to revoke or rescind the release of claims as provided in such
CIC Release Agreement. Provided, however, that in the event any portion of the
payments due under this Section 6.2(b) would result in adverse tax consequences
to Executive under Code Section 409A, taking into account all amounts otherwise
payable to Executive under this Agreement, then, to such extent, all or such
portions of any payment under this Section 6.2(b) shall be delayed until the
later of (i) the time of payment set forth above or (ii) the first regular
payroll date of Employer following the six (6) month anniversary of the date of
Executive’s “separation from service,” as defined in Code Section 409A (or
Executive’s death, if earlier). The initial payment shall include all payments
(without interest) that would have been made had payment of benefits commenced
as otherwise provided in this Section 6.2(b).
     (c) In Kind Benefits. Executive will also receive:
     (i) If Executive (or any individual receiving group health plan benefits
through Executive) is eligible under applicable law to continue participation in
Employer’s group health plan following the Date of Termination elects to
continue these benefits, Employer will, for a period of up to seventeen
(17) months commencing as of the Date of Termination, continue to pay Employer’s
share of the cost of these benefits as if Executive remained continuously
employed with Employer throughout such period, but only while Executive or such
other individual continues to pay the balance of such cost and Executive or the
person who elected continuation coverage is not eligible for coverage under any
other employer’s group health plan;
     (ii) All reasonable expenses of a reputable outplacement organization
selected by Executive, but not to exceed twelve thousand dollars ($12,000.00) in
the

11



--------------------------------------------------------------------------------



 



aggregate, that are incurred during the one (1) year period commencing as of the
Date of Termination, by direct payment to providers or by reimbursement to
Executive. Payment or reimbursement will be made by the end of the calendar year
following the calendar year in which the expense is incurred; provided, however,
that Executive must request reimbursement at least thirty (30) days prior to the
end of that calendar year;
     (iii) Except as otherwise provided in Section 6.2(a), and subject to any
plan or program adopted by Employer after the date hereof, a lump sum payment on
the six (6) month anniversary of the date of Executive’s “separation from
service,” as defined in Code Section 409A (or Executive’s death, if earlier)
(A) in the amount that is necessary to acquire for, and obtain full title issued
in the name of, Executive the personal automobile leased by Employer for
Executive under its Executive Automobile Program, or (B) if Executive does not
have use of a personal automobile under the Executive Automobile Program, but
has been given an automobile allowance, in the amount equal to three (3) times
the annual automobile allowance; and
     (iv) Financial planning and tax preparation expenses, not to exceed in any
calendar year the greater of (A) two thousand five hundred dollars ($2,500.00),
or (B) such other value as the Board or its Compensation Committee may determine
for Executive, incurred during the period commencing on the Date of Termination
and ending seventeen (17) months following the Date of Termination, and except
as otherwise provided in Section 6.2(a), payment or reimbursement will be made
by the end of the calendar year following the calendar year in which the expense
is incurred; provided, however, that Executive must request reimbursement at
least thirty (30) days prior to the end of that calendar year.
     (d) Previously Earned Bonus. Executive will also receive, in accordance
with the terms of the applicable Plan, any management incentive bonus that
Executive has earned a right to receive as of the last day of the fiscal year
ending prior to the Date of Termination.
     6.3 No Mitigation. Executive will not be required to mitigate Employer’s
payment obligations under this Article 6 by making any efforts to secure other
employment, and Executive’s commencement of employment with another employer
will not reduce the obligations of Employer pursuant to this Article 6.
     6.4 Acceleration of Incentives. Upon the occurrence of a Change in Control,
and without regard to Executive’s employment status, the following shall occur,
without regard to any contrary determination by the Board or a majority of the
Continuing Directors upon occurrence of a Change in Control, with respect to any
and all economic incentives, including, without limitation, stock options and
awards of restricted stock, (collectively, “Incentives”) granted under the
Equity Incentive Plan that are owned by Executive as of the date of the Change
in Control:
     (a) The restrictions set forth in the Equity Incentive Plan on all shares
of restricted stock awards will lapse immediately as of the date of the Change
in Control;
     (b) All outstanding options and stock appreciation rights will become
exercisable immediately as of the date of the Change in Control; and

12



--------------------------------------------------------------------------------



 



     (c) All conditions for payment of any outstanding but unearned performance
shares will be deemed to be met and payment made immediately as of the date of
the Change in Control.
     6.5 Limitation on Change in Control Payments.
     (a) Notwithstanding any provision contained in this Agreement to the
contrary, if any amount or benefit to be paid or provided under this Article 6,
or any other plan or agreement between Executive and Employer would be an
“Excess Parachute Payment,” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor provision
thereto, but for the application of this sentence, then the payments and
benefits to be paid or provided under this Article 6 will be reduced to the
minimum extent necessary (but in no event to less than zero) so that no portion
of any such payment or benefit, as so reduced, constitutes an Excess Parachute
Payment; provided, however, that the foregoing reduction will be made only if
and to the extent that such reduction would result in an increase in the
aggregate payment and benefits to be provided to Executive, determined on an
after-tax basis (taking into account the excise tax imposed pursuant to Code
Section 4999, or any successor provision thereto, any tax imposed by any
comparable provision of state law, and any applicable federal, state and local
income taxes). Executive agrees to take such action as Employer reasonably
requests to mitigate or challenge the application of such tax, provided that
Employer shall supply such counsel and expert advice, including legal counsel
and accounting advice, as may reasonably be required, and shall be responsible
for the payment of such experts’ fees.
     (b) If requested by Executive or Employer, the determination of whether any
reduction in such payments or benefits to be provided under this Article 6 or
otherwise is required pursuant to the preceding paragraph will be made by an
independent accounting firm that is a “Big-4 Accounting Firm” (or other
accounting firm mutually acceptable to Executive and Employer) not then-engaged
as Employer’s independent public auditor, at the expense of Employer, and the
determination of such independent accounting firm will be final and binding on
all parties. In making its determination, the independent accountant will
allocate a reasonable portion of the Change in Control separation pay to the
value of any personal services rendered following the Change in Control and the
value of any non-competition agreement or similar agreements to the extent that
such items reduce the amount of the parachute payment. In the event that any
payment or benefit intended to be provided under this Article 6 or otherwise is
required to be reduced pursuant to this Section 6.5, Executive (in Executive’s
sole discretion) will be entitled to designate the payments and/or benefits to
be so reduced in order to give effect to this Section 6.5. Employer will provide
Executive with all information reasonably requested by Executive to permit
Executive to make such designation. In the event that Executive fails to make
such designation within ten (10) business days of receiving such information,
Employer may effect such reduction in any manner it deems appropriate.
     6.6 No Additional Pay/Benefits. Except as specifically set forth in this
Article 6 or, if applicable, Section 8.11, no post-termination payments or
benefits will be provided to Executive with respect to a Change in Control
Termination following the Date of Termination of Executive’s employment, except
as otherwise provided under any Plan in which Executive is a participant. No

13



--------------------------------------------------------------------------------



 



401(k) contributions or contributions to any other Plan will be paid by Employer
based on post-termination Change in Control separation pay. Further, except as
otherwise specifically provided under this Agreement, Executive will not be
entitled to an incentive award under Employer’s incentive Plans or any other
bonus for any fiscal year, or part thereof, during which post-termination Change
in Control separation pay is paid.
ARTICLE 7
PROTECTION OF EMPLOYER
     7.1 Confidential Information.
     (a) “Confidential Information” means information that is proprietary to
Employer or proprietary to others and entrusted to Employer; whether or not such
information includes trade secrets. Confidential Information includes, but is
not limited to, information relating to Employer’s business plans and to its
business as conducted or anticipated to be conducted, and to its past or current
or anticipated products and services. Confidential Information also includes,
without limitation, information concerning Employer’s customer lists or routes,
pricing, purchasing, inventory, business methods, training manuals or other
materials developed for Employer’s employee training, employee compensation,
research, development, accounting, marketing and selling. All information that
Employer has a reasonable basis to consider as confidential will be Confidential
Information, whether or not marked as such, whether or not originated by
Executive and without regard to the manner in which Executive obtains access to
this and any other proprietary information of Employer.
     (b) Executive will not, during or after any termination of Executive’s
employment under this Agreement, (i) directly or indirectly use Confidential
Information for Executive’s own benefit; or (ii) disclose any Confidential
Information to, or otherwise permit access to Confidential Information by, any
person or entity not employed by Employer or not authorized by Employer to
receive such Confidential Information, without the properly authorized prior
written consent of Employer. Executive will use reasonable and prudent care to
safeguard and protect and prevent the unauthorized use and disclosure of
Confidential Information. Furthermore, except in the usual course of Executive’s
duties for Employer, Executive will not at any time remove any Confidential
Information from the offices of Employer, record or copy any Confidential
Information, use for Executive’s own benefit, or disclose to any person or
entity directly or indirectly competing with Employer, any information, data or
materials obtained from the files or customers of Employer, whether or not such
information, data or materials are Confidential Information.
     (c) Upon any termination of Executive’s employment, Executive will collect
and return to Employer (or its authorized representative) all original copies
and all other copies of any Confidential Information acquired by Executive while
employed by Employer.
     (d) The obligations contained in this Section 7.1 will survive for as long
as Employer in its sole judgment considers the information to be Confidential
Information. The obligations under this Section 7.1 will not apply to any
Confidential Information that is now or becomes generally available to the
public through no fault of Executive or to Executive’s

14



--------------------------------------------------------------------------------



 



disclosure of any Confidential Information required by law or judicial or
administrative process.
     7.2 Non-Competition, Non-Solicitation. While employed by Employer and for a
period of eighteen (18) months following any Date of Termination under this
Agreement, Executive will not, directly or indirectly, alone or as an officer,
director, shareholder, partner, member, employee, independent contractor, or
consultant of any other corporation or any partnership, limited liability
company, firm or other business entity:
     (a) engage in, have any ownership interest in, financial participation in,
or become employed by, any business or commercial activity in competition
(i) with any part of Employer’s business, as conducted anywhere within the
geographic area in which Employer is then conducting its business; Executive
acknowledges that as of the date that Executive commenced employment, Employer
conducted its business generally throughout the United States and Canada; or
(ii) with any part of Employer’s contemplated business with respect to which
Executive has had access to Confidential Information governed by Section 7.1,
provided that for purposes of this paragraph, “ownership interest” will not
include beneficial ownership of less than one percent (1%) of the combined
voting power of all issued and outstanding voting securities of a publicly held
corporation whose stock is traded on a national securities exchange;
     (b) for the purpose of taking business away from Employer, call upon,
solicit or attempt to take away any customers, accounts or prospective customers
of Employer;
     (c) solicit, induce or encourage any supplier of goods or services to
Employer to cease its business relationship with Employer, or violate any term
of any contract with Employer; or
     (d) solicit, induce or encourage any employee of Employer to violate any
term of his or her employment contract with Employer, or to directly or
indirectly hire or solicit, induce, recruit or encourage any of Employer’s
employees for the purpose of hiring them or inducing them to leave their
employment with Employer.
     The restrictions set forth in this Section 7.2 will survive any termination
of this Agreement or other termination of Executive’s employment with Employer,
for whatever reason, and will remain effective and enforceable for the full
eighteen (18) month period; provided, however, that such period will be
automatically extended and will remain in full force for an additional period
equal to any period in which Executive is proven to have violated any such
restriction.
     7.3 Stipulated Reasonableness. Executive acknowledges and agrees that the
nature of Executive’s position, the period of time necessary to fill Executive’s
position in the event Executive’s employment is terminated, the period of time
necessary to allow customers of Employer’s business to become familiar with
Executive’s replacement, and the period of time necessary to cause an end to the
identification between Executive and Employer in the minds of Employer’s
customers and vendors, requires that the eighteen (18) month noncompetition and
nonsolicitation period be imposed for the protection of Employer’s investment in
its business, and that the period is reasonable and justified.

15



--------------------------------------------------------------------------------



 



     7.4 Protection of Reputation. Executive will, both during and after any
termination of Executive’s employment under this Agreement, refrain from
communicating to any person, including, without limitation, any employee of
Employer, any statements or opinions that are negative in any way about Employer
or any of its past, present or future officials. Provided, however, that this
provision shall not preclude Executive from providing truthful information about
Employer as required by the securities laws while Executive is employed by
Employer. In return, whenever Employer sends or receives any Notice of
Termination of Executive’s employment under this Agreement, Employer will advise
the members of its operating committee and executive committee (or any
successors to such committees), to refrain from negative communications about
Executive to third parties.
     7.5 Remedies. The parties declare and agree that it is impossible to
accurately measure in money the damages that will accrue to Employer by reason
of Executive’s failure to perform any of Executive’s obligations under this
Article 7, and that any such breach will result in irreparable harm to Employer,
for which any remedy at law would be inadequate. Therefore, if Employer
institutes any action or proceeding to enforce the provisions of this Article 7,
Executive waives the claim or defense that Employer has an adequate remedy at
law and Executive will not assert in any such action or proceeding the claim or
defense that Employer has an adequate remedy at law. Employer will be entitled,
in addition to all other remedies or damages at law or in equity, to temporary
and permanent injunctions and orders to restrain any violations of this
Article 7 by Executive and all persons or entities acting for or with Executive.
     7.6 Survival. The provisions of this Article 7 will survive the termination
of this Agreement or the termination of Executive’s employment with Employer,
and will remain in full force and affect following termination.
     7.7 Continuation. Executive and Employer acknowledge that certain terms and
conditions of this Article 7 restate and reassert terms and conditions
previously agreed to between them as a condition for Executive’s initial and
continuing employment with Employer. To the extent that any portion of this
Article 7 may be deemed invalid for a failure of Employer to provide new
consideration to Executive, then that portion of this Article 7 will be deemed
to have been supported by those agreements between Executive and Employer
heretofore entered into as a condition for Executive’s initial and continuing
employment with Employer to the extent of the prior provisions.
     7.8 Forfeiture of Benefits for Violations of Article 7. Executive
acknowledges and agrees that Executive’s violation of any provisions of
Sections 7.1(b), 7.1(c), 7.2, 7.4, or 7.7 above shall result in the immediate
forfeiture of any unpaid benefit under this Agreement. In addition, Executive
acknowledges that if Executive violates Sections 7.1(b), 7.1(c), 7.2, 7.4 or
7.7, Executive shall repay to Employer any amounts paid following the Date of
Termination under this Agreement.
     7.9 Severability and Blue Penciling. To the extent any provision of this
Article 7 shall be determined to be invalid or unenforceable as written in any
jurisdiction, the validity and enforceability of the remainder of such provision
and of this Agreement shall be unaffected. In furtherance of and not in
limitation of the foregoing, Executive expressly agrees that should the duration
of, geographical extent of, or business activities covered by, any provision of
this Article 7 be in excess of that which is valid or enforceable under
applicable law in a given jurisdiction, then such provision, as to such
jurisdiction only, shall be construed to cover only that duration, extent or
activities that may validly or enforceably be covered. Executive acknowledges
the uncertainty of the law in this respect and

16



--------------------------------------------------------------------------------



 



expressly stipulates that this Article 7 shall be construed in a manner that
renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law in each applicable
jurisdiction.
     7.10 Assignment of Invention. Executive hereby assigns to Employer all
rights, including, without limitation, copyrights and mask work rights, in and
to all technical and intellectual property and works produced by Executive, at
Employer’s expense or based on Employer’s confidential information, in carrying
out responsibilities of Executive’s position with Employer, including, without
limitation, documents, drawings, manuscripts, text, artwork, photographs, motion
pictures, video recordings, computer software, sound recordings and similar
property and works.
ARTICLE 8
GENERAL PROVISIONS
     8.1 Successors and Assigns; Beneficiary.
     (a) This Agreement will be binding upon and inure to the benefit of any
Successor of Employer, and any Successor will absolutely and unconditionally
assume all of Employer’s obligations under this Agreement. Employer will use its
best efforts to seek to have any Successor, by agreement in form and substance
reasonably satisfactory to Executive, assent to the fulfillment by Employer of
its obligations under this Agreement. Failure to obtain such assent prior to the
time a person or entity becomes a Successor (or where Employer does not have
advance notice that a person or, entity may become a Successor, within one
(1) business day after having notice that such person or entity may become or
has become a Successor) will constitute Good Reason for termination of
employment by Executive with respect to Executive, but only if Executive
provides the notice and opportunity to cure required under Section 6.1(f).
     (b) This Agreement and all rights of Executive under this Agreement will
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributes,
devisees and legatees and any assignees permitted under this Agreement. If
Executive dies while any amounts would still be payable to Executive under this
Agreement if Executive had continued to live, all such amounts, unless otherwise
provided herein, will be paid in accordance with the terms of this Agreement to
Executive’s Beneficiary. Executive may not assign this Agreement, in whole or in
any part, without the prior written consent of Employer.
     (c) For purposes of this Section 8.1, “Beneficiary” means the person or
persons designated by Executive (in writing to Employer) to receive benefits
payable after Executive’s death. In the absence of any such designation or in
the event that all of the persons so designated predecease Executive,
Beneficiary means the executor, administrator or personal representative of
Executive’s estate.
     8.2 Litigation Expense. If any party is made or will become a party to any
litigation (including arbitration) commenced by or against the other party
involving the enforcement of any of the rights or remedies of such party under
this Agreement, or arising on account of a default of the other party in its
performance of any of the other party’s obligations under this Agreement, then
the parties will bear their own expenses and attorneys fees; provided, however,
that in the event Executive

17



--------------------------------------------------------------------------------



 



commences legal proceedings of any kind for the purpose of collecting against
Employer any claim for cash benefits upon a Change in Control Termination due
under this Agreement, and Executive receives an award for any such claims, then
Employer shall promptly reimburse Executive for all reasonable legal fees and
expenses incurred by Executive in securing the award.
     8.3 Notices. All notices, requests and demands given to or made pursuant
hereto will, except as otherwise specified herein, be in writing and be
personally delivered or mailed postage prepaid, registered or certified U.S.
mail, to any party at its address. Either party may, by notice under this
Agreement, designate a changed address. Any notice under this Agreement will be
deemed effectively given and received: (a) if personally delivered, upon
delivery; or (b) if mailed, on the registered date or the date stamped on the
certified mail receipt.
     8.4 Captions. The various headings or captions in this Agreement are for
convenience only and will not affect the meaning or interpretation of this
Agreement. When used herein, the terms “Article,” “Section,” “paragraph” and
“clause” mean an Article, Section, paragraph or clause of this Agreement, except
as otherwise stated.
     8.5 Governing Law. The validity, interpretation, construction, performance,
enforcement and remedies of or relating to this Agreement, and the rights and
obligations of the parties under this Agreement, will be governed by the
substantive laws of the State of Minnesota (without regard to the conflict of
laws rules or statutes of any jurisdiction), and any and every legal proceeding
arising out of or in connection with this Agreement must be brought in the
appropriate courts of the State of Minnesota, each of the parties hereby
consenting to the exclusive jurisdiction of said courts for this purpose.
     8.6 Construction. Wherever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement will be prohibited by or invalid under
applicable law, such provision is ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement. To the extent that any provision
of this Agreement shall be determined to be invalid or unenforceable, the
validity and enforceability of the remainder of such provision and of this
Agreement shall be unaffected. To the extent any provision of this Agreement may
be deemed to provide a benefit to Executive that is treated as non-qualified
deferred compensation under Code Section 409A, such provision shall be
interpreted in a manner that qualifies for any applicable exemption from
compliance with Code Section 409A or, if such interpretation would cause any
reduction of benefit(s), such provision shall be interpreted (if reasonably
possible) in a manner that complies with Code Section 409A and does not cause
any such reduction.
     8.7 Waiver. No failure on the part of either party to exercise, and no
delay in exercising, any right or remedy under this Agreement will operate as a
waiver thereof, nor will any single or partial exercise of any right or remedy
under this Agreement preclude any other or further exercise thereof or the
exercise of any other right or remedy granted hereby or by any related document
or by law.
     8.8 Modification. This Agreement may not be modified or amended except by
written instrument signed by the parties hereto; provided, however, that this
Agreement shall be amended or modified by the parties when and as necessary to
assure compliance with laws and regulations related to

18



--------------------------------------------------------------------------------



 



executive compensation. It further is a matter of corporate governance that
executive employment agreements, including this Agreement, should be reviewed
periodically, and no less often than once every three years while in effect, for
the purpose of evaluating consistency with company goals and objectives and
alignment with interests of shareholders.
     8.9 Entire Agreement. Except as otherwise specifically provided herein,
this Agreement constitutes the entire agreement and understanding between the
parties in reference to all the matters agreed upon herein, and replaces in full
all prior employment agreements, understandings or undertakings of the parties
related to the employment relationship, and any and all such prior agreements or
understandings are hereby rescinded and voided by mutual agreement including,
without limitation, that Executive Employment Agreement between the parties
effective November 2004.
     8.10 Survival. The provisions of this Agreement which by their express or
implied terms extend (a) beyond the termination of Executive’s employment
hereunder (including, without limitation, the provisions relating to separation
compensation and effects of a Change in Control); or (b) beyond the termination
of this Agreement (including, without limitation the provisions in Article 7
relating to confidential information, non-competition and non-solicitation),
will continue in full force and effect notwithstanding Executive’s termination
of employment under this Agreement or the termination of this Agreement,
respectively.
     8.11 Code Section 409A. Employer shall, with the consent of Executive,
timely amend this Agreement as many times as may be required so that adverse tax
consequences to Executive under Code Section 409A, including the imposition of
any additional tax and interest penalties are avoided. For purposes of this
Section 8.1l, it is the intent of the parties that the Agreement be amended only
to the extent required to comply with Code Section 409A and that the intended
benefits to Executive, including the amount, form and timing of such benefits as
specified in this Agreement, will be preserved to the greatest extent possible.
     8.12 Voluntary Agreement. Executive has entered into this Agreement
voluntarily, after having the opportunity to consult with any advisor chosen
freely by Executive.
     8.13 Remedies. No civil action may be commenced for any claim or dispute
relating to this Agreement or arising out of Executive’s employment with
Employer unless the parties, within thirty (30) days after the date of either
party’s written request, attempt in good faith to promptly resolve the claim or
dispute by negotiation at agreed time(s) and location(s). All negotiations are
confidential and will be treated as settlement negotiations. Notwithstanding the
foregoing, either party may seek equitable relief prior to such good faith
efforts to preserve the status quo pending the completion of such efforts.
     8.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Executive Employment
Agreement to be executed and delivered as of the Effective Date.

              EMPLOYER:   G&K Services, Inc.    
 
           
 
  By   /s/ Richard L. Marcantonio    
 
           
 
      Richard L. Marcantonio    
 
      Chairman and Chief Executive Officer    
 
            EXECUTIVE:       /s/ Timothy N. Curran
                  Timothy N. Curran    

20